         Case 1:18-cv-09433-LGS Document 53 Filed 05/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT Of NEW YORK
                                                   x

PEN AMERICAN CENTER, INC.,

                                   Plaintiff,      :   Civil Action No. 18-cv-9433-LGS

                 -   against   -




DONALD J. TRUMP, in his official capacity          :   NOTICE OF APPEARANCE
as President of the United States,

                                   Defendant.
                                                   A




       PLEASE TAKE NOTICE that Wesley R. Powell of Wilikie Farr & Gallagher LLP

hereby appears as attorney of record for amici curiae Erwin Chemerinsky, RonNell Andersen

Jones, Heidi Kitrosser, Genevieve Lakier, Lyrissa Lidsky, Greg Magarian, Helen Norton,

Jonathan Peters, and Sonja West in the above captioned matter.



Dated: May 10, 2019                             Respectfully submitted,
       New York, New York
                                                WThLKIE FARR & GALLAGHER LLP


                                                By:         &
                                                Wesley 1Powell, Esq.
                                                787 Seventh Avenue
                                                New York, NY 10019-6099
                                                Tel: (212) 728-8000
                                                Email: wpowell@willkie.com

                                                Attorney for Amid Curiae
